                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,                       :   CIVIL ACTION NO. 1:16-CV-2481
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
CITY OF YORK, et al.,                      :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 25th day of September, 2019, upon consideration of plaintiff’s

motion (Doc. 97) in limine, wherein plaintiff seeks to preclude defendants from

presenting expert testimony at trial regarding the use of force from Pennsylvania

State Police Sergeant Steven Wise, Officer Benjamin Smith, Officer Benjamin

Praster, and Chief Wesley Kahley, and the court noting that defendants aver that

they do not intend to offer expert testimony from any of the above-named law

enforcement officers, (see Doc. 126), it is hereby ORDERED that plaintiff’s motion

(Doc. 97) in limine to exclude expert testimony at trial from the specified law

enforcement officers is DENIED as moot without prejudice to plaintiff’s right to

reassert the motion at trial if relevant circumstances change.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
